Exhibit 10.1 Outsourced Mortgage Processing and Fulfillment Services Agreement THIS AGREEMENT is made and entered into as of December 31, 2007, by andbetween Rutgers Investment Group, Inc., a Texas Corporationwith headquarters at 5100 N. O’Connor, Suite 400, Irving, TX 75039, referred to as "Rutgers" and Homeloanadvisors.com, a corporation organized and existing under the laws of the State of California, United States of America and having its principal office at 600 Anton Boulevard, Suite 1700, Costa Mesa, CA 92626, hereinafter referred to as "Client." W I T N E S S E T H WHEREAS, Rutgers is now, and has been, engaged in the business of providing contract mortgage processing and fulfillment services, and, WHEREAS, Client desires to contract for the mortgage processing and fulfillment services of Rutgers, and, NOW THEREFORE, in consideration of the mutual promises and agreements as set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties intending to be legally bound, do hereby agree that the foregoing recitals are incorporated herein by reference and made a part hereof as though set forth at length throughout this Agreement and do further agree as follows: 1. Specific Obligations and Duties of Rutgers. Subject to the terms and conditions of this Agreement, Rutgers shall devote its time and attention and exert its best efforts and skills to provide the Client with Mortgage processing and fulfillment services which includes data processing, data verification, document and data review, report preparation, incoming and outgoing calls, emails and such other similar services hereinafter referred to as “Services”in a timely manner, including but not limited to: immediately upon receipt of the loan file via hard copy or electronic means, Rutgers will begin processing the file for closing including ordering Verifications of Rent, Mortgage, Employment and Deposit; ordering appraisal; ordering title commitment; ordering any additional information to complete processing the file for submission to its underwriter who will applycriteria provided by Client; delivery of the fully processed loan file to its underwriter; obtaining any remaining documentation needed for closing based on Client’s requirements; schedule closing and obtain final Fee Sheets; return fully processed and closed file to Client for their required records once loan has disbursed as well as post-closing and fulfillment services.As a consequence of complying with various Laws and Regulations related to the mortgage lending industry, Rutgers is obligated to ensure that the Client meets the highest standards of professional quality and integrity. Therefore, prior to engagement by Rutgers and as a continuing condition of engagement by Rutgers, the Client hereby represents and warrants that he or she is fully licensed or registered as a mortgage banker by the State of Texas. 2. Process: Upon execution of this Agreement, Client will submit Loan applications to Rutgers for processing which resulted from leads purchased from Rutgers (“Loans”).Rutgers in accordance with state and federal laws and utilizing its best efforts will process the application per request and direction of Client. The detailed process, requirements and Service Levels are described in the Schedules attached to this agreement.At a minimum, Client shall provide Rutgers with the following: a signed and completed application 1003 and all RESPA required disclosures;borrower(s) Tri-Merge Credit Report; selection of program for submission and lock program/rate if needed; and approval of final fee sheet for Closing. The Client shall also maintain its mortgage banker license or registration with the State of Texas during the term of this Agreement. If the Client’s license is revoked during the term of this Agreement, this Agreement shall be deemed null and void. 3. Fees & Payment Terms: Price per file will be as per the attached Schedule II depending upon the type of the loan. All processing fees shall be due and payable at closing. Client agrees that whenever possible, fees due to Rutgers as per attached Schedule II will be included in the “Closing Fees Sheet” and paid directly through the closing agent at settlement. If payment at settlement is not possible, Client will either direct the closing agent to withhold all fees due to Rutgers and pay directly to Rutgers or upon funding immediately forward a corporate check payable to Rutgers. 4. Term and Termination: The term of this Agreement shall be for a period of ONE (1) year from the execution date of this Agreement. This Agreement and the relationship created hereby may be terminated by Rutgers at any time without cause upon 90 days written notice given to the Client. This Agreement and the relationship created hereby may be terminated by the Client at any time without cause upon 90 days written notice given to Rutgers.Rutgers shall have the additional right to terminate this Agreement immediately without notice to Client when such termination is for causeincluding, without limitation, failure to exercise best efforts in the performance of the job, dishonesty, fraud, misrepresentation to Rutgers or any third person or breach of this Agreement or upon the occurrence of any of the following events: a) If Client, or any of its employees, agents or representatives is convicted of a felony, a crime of moral turpitude, dishonesty, breach of trust or unethical business conduct, or b) If Client, or any of its employees, agents or representatives engages in willful misconduct, willful or gross neglect, fraud, misappropriation or embezzlement in the performance of its duties hereunder or otherwise to the detriment of Rutgers.During and after the term of this Agreement, Client shall not disparage, in any manner or respect, Rutgers or the financial soundness and responsibility, personnel or practices of Rutgers' business. 5.Independent Contractor Relationship: Nothing contained in this Agreement shall authorize, empower or constitute either party as the agent of the other in any manner; authorize or empower either party to assume or create any obligation or responsibility whatsoever, expressed or implied, on behalf of or in the name of the other; or authorize or empower either party to bind the other in any manner or make any representation, warranty, covenant, agreement or commitment on behalf of the other party. Rutgers is acting as an independent contractor, and nothing contained in this Agreement or in the relationship between Rutgers and CLIENT shall be deemed to constitute a partnership, joint venture or any other relationship, except as specified pursuant to the terms of this Agreement.All information supplied to and/or collected by Rutgers in the processing of all mortgage applications submitted by CLIENT to Rutgers will be held in strict confidence. In addition Rutgers will not solicit any of the applicants submitted for processing nor will it transfer any information without written consent of CLIENT and the applicant. 6. Indemnity and Limitation of Liability: a.CLIENT agrees to indemnify, defend, protect and hold harmless Rutgers, its officers, employees, affiliates, agents, successors and assigns from and against any and all claims, liabilities, actions, suits, proceedings, damages, losses, costs, expenses and court costs relating to, arising out of, connected with or resulting from the negligent acts, errors and omissions of CLIENT officers, shareholders, employees, affiliates, agents and representatives. b.Rutgers agrees to indemnify, defend, protect and hold harmless CLIENT, its officers, shareholders, employees, affiliates, agents, successors and assigns from and against any and all claims, liabilities, actions, suits, proceedings, damages, losses, costs, expenses and court costs relating to, arising out of, connected with or resulting from the negligent acts, errors and omissions of Rutgers officers, employees, affiliates, agents and representatives. IN NO EVENT OR UNDER ANY CIRCUMSTANCE SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY THIRD PARTY (OR TO ANY PERSON CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS), IN CONTRACT, TORT OR OTHERWISE, FOR INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. REGARDLESS OF THE FORM OR NATURE OF ACTION THE TOTAL CUMULATIVE LIABILITY OF RUTGERS TO THE CLIENT FOR DAMAGES UNDER THIS AGREEMENT SHALL BE LIMITED TO THE AGGREGATE OF THE AMOUNT PAID TO RUTGERS IN THE IMMEDIATE PREVIOUS SIX MONTHS FOR THE SERVICES. THIS LIMITATION ON LIABILITY WAS A CONTROLLING FACTOR IN THE SETTING OF THE FEES PAYABLE TO
